Case 1:19-cv-00990-JTN-RSK ECF No. 19, PageID.922 Filed 04/06/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

 AMY L. WEAVER,

        Plaintiff,
                                                                  Case No. 1:19-cv-990
 v.
                                                                  HON. JANET T. NEFF
 COMMISSIONER OF SOCIAL SECURITY,

       Defendant.
 ________________________________/

              ORDER APPROVING REPORT AND RECOMMENDATION

       This is a civil action filed pursuant to 42 U.S.C. § 405(g). Plaintiff filed a Motion for

Attorneys’ Fees Under the Equal Access to Justice Act (ECF No. 15). The matter was referred to

the Magistrate Judge, who issued a Report and Recommendation on March 19, 2021,

recommending that this Court grant the motion. The Report and Recommendation was duly served

on the parties. No objections have been filed pursuant to 28 U.S.C. § 636(b)(1)(C). Accordingly:

       IT IS HEREBY ORDERED that the Report and Recommendation of the Magistrate

Judge (ECF No. 18) is APPROVED and ADOPTED as the opinion of the Court.

       IT IS FURTHER ORDERED that the Motion for Attorneys’ Fees Under the Equal

Access to Justice Act (ECF No. 15) is GRANTED for the reasons stated in the Report and

Recommendation.

       IT IS FURTHER ORDERED that Defendant shall pay Plaintiff attorney fees in the

amount of $5,118.75 and law clerk fees in the amount of $490.00, for a total fee award of

$5,608.75.


Dated: April 6, 2021                                         /s/ Janet T. Neff
                                                           JANET T. NEFF
                                                           United States District Judge
